DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (US 2017/0033683).

Regarding claim 1, Pan discloses a charge pump [e.g. fig. 5/figs. 3B, 4A/4B. rejection is according to at least the arguments regarding “connect”, see pages 12-13 filed on 02/11/2021 ] of an integrated circuit device, comprising: an input [e.g. 576] configured to receive a first voltage level generated in the integrated circuit device; an output [e.g. 452]; and a plurality of stages [e.g. 3441,3481, 3462; 3442, 3482, 3461 (e.g. left side, right side)] between the input and the output of the charge pump, wherein a particular stage [e.g. 3421 (e.g. left side), with the corresponding clock signals and nodes] of the plurality of stages comprises: a voltage isolation device [e.g. 3462/3461/454b/456b  (for example, isolated by 3482, i.e. the voltage driver is not connected to the voltage isolation device via the capacitance 3482)]; a voltage driver [e.g. 3441/3442 note: the elements of voltage driver depend on the first, second and third voltage nodes] isolated from the voltage isolation device, wherein the voltage driver is responsive to a clock signal [e.g. CLK1] and to a voltage level of an output [e.g. the node under 456a/466a] of the voltage driver to selectively connect the output of the voltage driver to a particular voltage node selected from a group consisting of a first voltage node [e.g.  450a] of the voltage driver configured to receive a first voltage having the first voltage level, a second voltage node [e.g. the left/right terminal of 458a] of the voltage driver configured to receive a second voltage having a second voltage level lower than the first voltage level, and a third voltage node [e.g. the right/left terminal of 458a] of the voltage driver configured to receive a third voltage having a third voltage level lower than the second voltage level [ for example, when 576 (voltage)= 450a (voltage) = Vss/ground, 452= -Vcc, so the left terminal/right terminal of 458a has the second voltage lower than the first voltage (e.g. Vss/ground) and the right terminal/left terminal of 458a has the third voltage lower than the second voltage]; and a capacitance [e.g. 3482] having a first electrode [e.g. gate] connected to the output of the voltage driver and a second electrode [e.g. drain/source] connected to the voltage isolation device. Also see claim 10.

Regarding claim 2, Pan discloses the charge pump of claim 1, wherein the voltage driver is configured to connect its output to its first voltage node in response to the clock signal having a first logic level [e.g. L/H] and the voltage level of its output being higher than a particular voltage level, to connect its output to its second voltage node in response to the clock signal having the first logic level and the voltage level of its output being lower than the particular voltage level, and to connect its output to its third voltage node in response to the clock signal having a second logic level [e.g. H/L], different than the first logic level.

Regarding claim 3, Pan discloses the charge pump of claim 2, wherein the second logic level is opposite the first logic level.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2017/0033683) in view of Liu (US 6,980,045).

Regarding claim 4, Pan discloses the charge pump of claim 1, wherein the charge pump is a first charge pump, and except wherein the first voltage level is generated by a second charge pump of the integrated circuit device. Pan does not disclose a cascaded voltage generation system of an integrated circuit device, comprising: a first charge pump, comprising: an input configured to receive a first voltage level; an output; and a first plurality of between the input of the first charge pump and the output of the first charge pump; a second charge pump, comprising: an input configured to receive a voltage level generated at the output of the first charge pump; an output; and a second plurality of stages  between the input of the second charge pump and the output of the second charge pump. However, a cascaded voltage generation system is a notorious well-known practice in order to provide high output voltage. The official notice of the foregoing fact is hereby taken.  For example, Liu discloses a cascaded voltage generation system of an integrated circuit device [e.g. fig. 4]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Pan in accordance with the teaching of Liu regarding a cascaded voltage generation system of an integrated circuit device in order to produce high output voltage [see at least fig. 4].
Regarding claim 7, Pan discloses the charge pump of claim 1, wherein the clock signal is a first clock signal, wherein the voltage isolation device is a first voltage isolation device.
Pan does not disclose a cascaded voltage generation system of an integrated circuit device, comprising: a first charge pump, comprising: an input configured to receive a first voltage level; an output; and a first plurality of between the input of the first charge pump and the output of the first charge pump; a second charge pump, comprising: an input configured to receive a voltage level generated at the output of the first charge pump; an output; and a second plurality of stages  between the input of the second charge pump and the output of the second charge pump. However, a cascaded voltage generation system is a notorious well-known practice in order to provide high output voltage. The official notice of the foregoing fact is hereby taken.  For example, Liu discloses a cascaded voltage generation system of an integrated circuit device [e.g. fig. 4], such that the combination discloses wherein the voltage driver is a first voltage driver, wherein the capacitance is a first capacitance, and wherein a different stage of the plurality of stages comprises: a second voltage isolation device; a second voltage driver [similar to claim 1 with corresponding circuits] isolated from the second voltage isolation device, wherein the second voltage driver is responsive to a second clock signal and to a voltage level of an output of the second voltage driver to selectively connect the output of the second voltage driver to a particular voltage node selected from a group [similar to claim 1] consisting of a first voltage node of the second voltage driver configured to receive a first voltage having the first voltage level, a second voltage node of the second voltage driver configured to receive a second voltage having the second voltage level, and a third voltage node of the second voltage driver configured to receive a third voltage having the third voltage level; and a second capacitance having a first electrode connected to the output of the second voltage driver and a second electrode connected to a first side of the second voltage isolation device; wherein the second electrode of the first capacitance is further connected to a second side of the second voltage isolation device. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Pan in accordance with the teaching of Liu regarding a cascaded voltage generation system of an integrated circuit device in order to produce high output voltage [see at least fig. 4].

Regarding claim 8, the combination discussed above discloses the charge pump of claim 7, wherein the first side of the second voltage isolation device is an output of the second voltage isolation device, wherein the second side of the second voltage isolation device is an input of the second voltage isolation device, and wherein the second electrode of the first capacitance being connected to the first voltage isolation device comprises the second electrode of the first capacitance being connected to an output of the first voltage isolation device [see at least the rejections of claims 1, 2, 7, fig. 5 Pan, fig. 4 of Liu].
Regarding claim 9, the combination discussed above discloses the charge pump of claim 7, wherein the second clock signal has an opposite phase of the first clock signal, the charge pump further comprising: a first logic of the first voltage driver, wherein the first logic is configured to cause the first voltage driver to: connect the output of the first voltage driver to its first voltage node in response to the first clock signal having a first logic level [e.g. multiple  –VCC] and the voltage level of the output of the first voltage driver being higher than a particular voltage level; connect the output of the first voltage driver to its second voltage node in response to the first clock signal having the first logic level and the voltage level of the output of the first voltage driver being lower than the particular voltage level; and connect the output of the first voltage driver to its third voltage node in response to the first clock signal having a second logic level, different than the first logic level, and a second logic of the second voltage driver, wherein the second logic is configured to cause the second voltage driver to: connect the output of the second voltage driver to its first voltage node in response to the second clock signal having the first logic level and the voltage level of the output of the second voltage driver being higher than the particular voltage level; connect the output of the second voltage driver to its second voltage node in response to the second clock signal having the first logic level and the voltage level of the output of the second voltage driver being lower than the particular voltage level; and connect the output of the second voltage driver to its third voltage node in response to the second clock signal having the second logic level [see at least the rejections of claims 1, 2, 7, fig. 5 Pan, fig. 4 of Liu].

Regarding claim 1 (second embodiment), Pan discloses a charge pump [e.g. fig. 5/figs. 3B, 4A/4B. rejection is according to at least the arguments regarding “connect”, see pages 12-13 filed on 02/11/2021 ] of an integrated circuit device, comprising: an input [e.g. 576] configured to receive a first voltage level generated in the integrated circuit device; an output [e.g. the output of 3441/452]; and a plurality of stages [e.g. 3421, 3422 (e.g. left side, right side)] between the input and the output of the charge pump, wherein a particular stage [e.g. 3421 (e.g. left side or right side 3422), with the corresponding clock signals and nodes] of the plurality of stages comprises: a voltage isolation device [e.g. 3462 /454b/456b/458b/3442 (for example, isolated by capacitance 3482, i.e. the voltage driver is not connected to the voltage isolation device via the capacitance 3482) or 458a/3441]; a voltage driver [e.g. 3441/3461  (or 460a,458a,466a) note: the elements of voltage driver depend on the first, second and third voltage nodes] isolated from the voltage isolation device, wherein the voltage driver is responsive to a clock signal [e.g. CLK1/CLK2] and to a voltage level of an output [e.g. the node under 456a/466a] of the voltage driver to selectively connect the output of the voltage driver to a particular voltage node selected from a group consisting of a first voltage node [e.g.  450a (/ 450b)] of the voltage driver configured to receive a first voltage having the first voltage level, a second voltage node [e.g. the left/right terminal of 458a(/458b)] of the voltage driver configured to receive a second voltage having a second voltage level lower than the first voltage level, and a third voltage node [e.g. the right/left terminal of 458a (/458b)] of the voltage driver configured to receive a third voltage having a third voltage level lower than the second voltage level [ for example, when 576 (voltage)= 450a (voltage) = Vss/ground, 452= -Vcc, so the left terminal/right terminal of 458a has the second voltage lower than the first voltage (e.g. Vss/ground) and the right terminal/left terminal of 458a has the third voltage lower than the second voltage]; and a capacitance [e.g. 3482 (/3481)] having a first electrode [e.g. gate] connected to the output of the voltage driver and a second electrode [e.g. drain/source] connected to the voltage isolation device. Also see matching elements in claims 10, 16.
Pan does not disclose a plurality of cascaded stages. However, a cascaded voltage generation system including a plurality of stages is a notorious well-known practice in order to provide high output voltage. The official notice of the foregoing fact is hereby taken.  For example, Liu discloses a cascaded voltage generation system including a plurality of stages of an integrated circuit device [e.g. fig. 4]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Pan in accordance with the teaching of Liu regarding a cascaded voltage generation system of an integrated circuit device in order to produce high output voltage [see at least fig. 4].

Regarding claim 2, the combination discussed above discloses the charge pump of claim 1, wherein the voltage driver is configured to connect its output to its first voltage node in response to the clock signal having a first logic level [e.g. L/H] and the voltage level of its output being higher than a particular voltage level, to connect its output to its second voltage node in response to the clock signal having the first logic level and the voltage level of its output being lower than the particular voltage level, and to connect its output to its third voltage node in response to the clock signal having a second logic level [e.g. H/L], different than the first logic level.

Regarding claim 3, the combination discussed above discloses the charge pump of claim 2, wherein the second logic level is opposite the first logic level.

Regarding claim 4, the combination discussed above discloses the charge pump of claim 1, wherein the charge pump is a first charge pump, and wherein the first voltage level is generated by a second charge pump of the integrated circuit device [a plurality of stages].
Regarding claim 7, Pan discloses the charge pump of claim 1, wherein the clock signal is a first clock signal, wherein the voltage isolation device is a first voltage isolation device,
wherein the voltage driver is a first voltage driver, wherein the capacitance is a first capacitance, and wherein a different stage of the plurality of stages comprises: a second voltage isolation device [similar to claim 1 with corresponding circuits]; a second voltage driver [similar to claim 1 with corresponding circuits] isolated from the second voltage isolation device, wherein the second voltage driver is responsive to a second clock signal [similar to claim 1] and to a voltage level of an output of the second voltage driver to selectively connect the output of the second voltage driver to a particular voltage node selected from a group [similar to claim 1] consisting of a first voltage node of the second voltage driver configured to receive a first voltage having the first voltage level, a second voltage node of the second voltage driver configured to receive a second voltage having the second voltage level, and a third voltage node of the second voltage driver configured to receive a third voltage having the third voltage level; and a second capacitance having a first electrode connected to the output of the second voltage driver and a second electrode connected to a first side of the second voltage isolation device; wherein the second electrode of the first capacitance is further connected to a second side of the second voltage isolation device.

Regarding claim 8, the combination discussed above discloses the charge pump of claim 7, wherein the first side of the second voltage isolation device is an output of the second voltage isolation device, wherein the second side of the second voltage isolation device is an input of the second voltage isolation device, and wherein the second electrode of the first capacitance being connected to the first voltage isolation device comprises the second electrode of the first capacitance being connected to an output of the first voltage isolation device [see at least the rejections of claims 1, 2, 7, fig. 5 Pan, fig. 4 of Liu].
Regarding claim 9, the combination discussed above discloses the charge pump of claim 7, wherein the second clock signal has an opposite phase of the first clock signal, the charge pump further comprising: a first logic of the first voltage driver, wherein the first logic is configured to cause the first voltage driver to: connect the output of the first voltage driver to its first voltage node in response to the first clock signal having a first logic level [e.g. multiple  –VCC] and the voltage level of the output of the first voltage driver being higher than a particular voltage level; connect the output of the first voltage driver to its second voltage node in response to the first clock signal having the first logic level and the voltage level of the output of the first voltage driver being lower than the particular voltage level; and connect the output of the first voltage driver to its third voltage node in response to the first clock signal having a second logic level, different than the first logic level, and a second logic of the second voltage driver, wherein the second logic is configured to cause the second voltage driver to: connect the output of the second voltage driver to its first voltage node in response to the second clock signal having the first logic level and the voltage level of the output of the second voltage driver being higher than the particular voltage level; connect the output of the second voltage driver to its second voltage node in response to the second clock signal having the first logic level and the voltage level of the output of the second voltage driver being lower than the particular voltage level; and connect the output of the second voltage driver to its third voltage node in response to the second clock signal having the second logic level [see at least the rejections of claims 1, 2, 7, fig. 5 Pan, fig. 4 of Liu].

Regarding claim 16, Pan discloses a charge pump [e.g. fig. 5] of an integrated circuit device, comprising: a stage comprises: a respective voltage isolation device [e.g. 3462/3461/454a (or see the matched item in claim 1)]; a respective voltage driver responsive to a first clock signal [e.g. CLK1/CLK2] and to a voltage level of an output [e.g. the node connected to drain/source of 454a] of the respective voltage driver [e.g. 3441 excluding 454a/the recited capacitance, note: the elements of voltage driver depend on the first, second and third voltage nodes (or see the matched item in claim 1)] of that stage to selectively connect the output of the respective voltage driver of that stage to a respective particular voltage node selected from a group consisting of a respective first voltage node [e.g.  450a] of that respective voltage driver configured to receive a first voltage having the first voltage level, a respective second voltage node [e.g. the left/right terminal of 458a] of that respective voltage driver configured to receive a second voltage having a second voltage level lower than the first voltage level, and a respective third voltage node [e.g. the right/left terminal of 458a] of that respective voltage driver configured to receive a third voltage having a third voltage level lower than the second voltage level [ for example, when 576 (voltage)= 450a (voltage) = Vss/ground, 452= -Vcc, so the left terminal/right terminal of 458a has the second voltage lower than the first voltage (e.g. Vss/ground) and the right terminal/left terminal of 458a has the third voltage lower than the second voltage]; and a respective capacitance [e.g. 454a/456a/3481/3482 the matched item in claim 1)] having a first electrode connected to the output of the respective voltage driver of that stage and a second electrode [e.g. the top terminal (e.g. the source terminal/the gate terminal] connected to the respective voltage isolation device of that stage [see at least the rejections of claims 1, 2, 7, 10, fig.5 ] and isolated from the output of the respective voltage driver of that stage [ when 456a and 454a are off (or when 3482 is off, the matched item in claim 1)].
Pan does not disclose a cascaded voltage generation system of an integrated circuit device, comprising: an input configured to receive a first voltage level generated in the integrated circuit device; an output; and a plurality of stages connected in series between the input and the output of the charge pump, wherein the plurality of stages comprises a first subset of stages and a second subset of stages. However, a cascaded voltage generation system is a notorious well-known practice in order to provide high output voltage. The official notice of the foregoing fact is hereby taken.  For example, Liu discloses a cascaded voltage generation system of an integrated circuit device, comprising: a first charge pump, comprising: an input configured to receive a first voltage level; an output; and a first plurality of stages between the input of the first charge pump and the output of the first charge pump [e.g. fig. 4], such that the combination discloses each stage of the first subset of stages is immediately adjacent at least one stage of the second subset of stages, and is immediately adjacent no other stage of the first subset of stages; and wherein each stage of the second subset of stages comprises: a respective voltage isolation device; a respective voltage driver responsive to a second clock signal, that is a complement of the first clock signal, and to a voltage level of an output of the respective voltage driver of that stage to selectively connect the output of the respective voltage driver of that stage to a respective particular voltage node selected from a group consisting of a respective first voltage node of that respective voltage driver configured to receive a first voltage having the first voltage level, a respective second voltage node of that respective voltage driver configured to receive a second voltage having a second voltage level, and a respective third voltage node of that respective voltage driver configured to receive a third voltage having a third voltage level; and a respective capacitance having a first electrode connected to the output of the respective voltage driver of that stage and a second electrode connected to the respective voltage isolation device of that stage and isolated [according to spec, a diode is the isolation device in the application] from the output of the respective voltage driver of that stage; wherein each stage of the second subset of stages is immediately adjacent at least one stage of the first subset of stages, and is immediately adjacent no other stage of the second subset of stages [see at least the rejections of claims 1, 2, 7, 10, fig.5 Pan, fig. 4 Liu ].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Pan in accordance with the teaching of Liu regarding a cascaded voltage generation system of an integrated circuit device in order to produce high output voltage [see at least fig. 4].

Regarding claim 17, the combination discussed above discloses the charge pump of claim 16, wherein, for each stage of the first subset of stages, the second electrode of the respective capacitance of that stage is further connected to a respective voltage isolation device of an immediately adjacent stage of the second subset of stages [see at least the rejections of claims 1, 2, 7, figs. 4A, 5].

Regarding claim 18, the combination discussed above discloses the charge pump of claim 16, wherein, for each stage of the first subset of stages and each stage of the second subset of stages, the respective voltage isolation device of that stage is configured to be reverse biased in response to the output of the respective voltage driver of that stage being connected to its first voltage node or its second voltage node, and to be forward biased in response to the output of the respective voltage driver of that stage being connected to its third voltage node [see at least the rejections of claims 1, 2, 7, fig.5 Pan, fig. 4 Liu].

Regarding claim 19, the combination discussed above discloses the charge pump of claim 16, wherein the plurality of stages further comprises an additional stage mutually exclusive of the first subset of stages and the second subset of stages, and wherein the additional stage consists of a voltage isolation device connected between a capacitance of a last stage of the second subset of stages and the output of the charge pump [see at least the rejections of claims 1, 2, 7, fig.5 Pan, fig. 4 Liu].
Regarding claim 20, the combination discussed above discloses the charge pump of claim 19, wherein the additional stage is a third subset of stages of the plurality of stages, and wherein, for each stage of the first subset of stages and the second subset of stages, the second electrode of the respective capacitance of that stage is further connected to the respective voltage isolation device of an immediately adjacent stage of a different subset of stages of the plurality of stages [see at least the rejections of claims 1, 2, 7, fig.5 Pan, fig. 4 Liu].

Regarding claim 10, Pan discloses a voltage generation system of an integrated circuit device, comprising: a first charge pump, wherein a particular stage [see rejections of claims 1, 16] of the first plurality of stages comprises: a first voltage isolation device; a first voltage driver responsive to a first clock signal to selectively connect an output of the first voltage driver to first particular voltage node selected from a group consisting of a first voltage node of the first voltage driver configured to receive a first voltage having the first voltage level, and a second voltage node [e.g. the left/right terminal of 458a] of the first voltage driver configured to receive a second voltage having a second voltage level lower than the first voltage level; and a first capacitance having a first electrode connected to the output of the first voltage driver and a second electrode connected to the first voltage isolation device. 
Pan does not disclose a cascaded voltage generation system of an integrated circuit device, comprising: a first charge pump, comprising: an input configured to receive a first voltage level; an output; and a first plurality of between the input of the first charge pump and the output of the first charge pump; a second charge pump, comprising: an input configured to receive a voltage level generated at the output of the first charge pump; an output; and a second plurality of stages  between the input of the second charge pump and the output of the second charge pump. However, a cascaded voltage generation system is a notorious well-known practice in order to provide high output voltage. The official notice of the foregoing fact is hereby taken.  For example, Liu discloses a cascaded voltage generation system of an integrated circuit device, comprising: a first charge pump, comprising: an input configured to receive a first voltage level; an output; and a first plurality of stages between the input of the first charge pump and the output of the first charge pump [e.g. fig. 4], such that the combination discloses a second charge pump, comprising: an input configured to receive a voltage level generated at the output of the first charge pump; an output; and a second plurality of stages  between the input of the second charge pump and the output of the second charge pump, wherein a particular stage of the second plurality of stages comprises: a second voltage isolation device; a second voltage driver isolated from the second voltage isolation device, wherein the second voltage driver is responsive to a second clock signal and to a voltage level of an output of the second voltage driver to selectively connect the output of the second voltage driver to a second particular voltage node selected from a group consisting of a first voltage node of the second voltage driver configured to receive a first voltage having the voltage level generated at the output of the first charge pump, a second voltage node of the second voltage driver configured to receive a second voltage having the first voltage level, and a third voltage node [e.g. the left/right terminal of 458a] of the second voltage driver configured to receive a third voltage having the second voltage level; and a second capacitance having a first electrode connected to the output of the second voltage driver and a second electrode connected to the second voltage isolation device. See also matched elements for claim 1/16.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Pan in accordance with the teaching of Liu regarding a cascaded voltage generation system of an integrated circuit device in order to produce high output voltage [see at least fig. 4].
Regarding claim 11, the combination discussed above discloses the system of claim 10, wherein the particular stage of the second plurality of stages further comprises: logic of the second voltage driver, wherein the logic is configured to cause the second voltage driver to: connect the output of the second voltage driver to its first voltage node in response to the second clock signal having a first logic level [e.g. L/H] and the voltage level of the output of the second voltage driver being higher than a particular voltage level; connect the output of the second voltage driver to its second voltage node in response to the second clock signal having the first logic level and the voltage level of the output of the second voltage driver being lower than the particular voltage level; and connect the output of the second voltage driver to its third voltage node in response to the second clock signal having the second logic level [e.g. H/L]; wherein the particular voltage level is lower than or equal to the first voltage level and higher than the second voltage level [see at least the rejections of claims 1, 2, 7, fig. 5 Pan, fig. 4 of Liu].
Regarding claim 13, the combination discussed above discloses the system of claim 10, wherein each stage of the second plurality of stages comprises: a respective second voltage isolation device; a respective second voltage driver responsive to a respective clock signal selected from a group consisting of the second clock signal and a third clock signal, and to a voltage level of an output of its respective second voltage driver to selectively connect the output of that respective second voltage driver to a respective second particular voltage node selected from a group consisting of a respective first voltage node of the respective second voltage driver configured to receive a first voltage having the voltage level generated at the output of the first charge pump, a respective second voltage node of that respective second voltage driver configured to receive a second voltage having the first voltage level, and a respective third voltage node of that respective second voltage driver configured to receive a third voltage having the second voltage level; and a respective second capacitance having a first electrode connected to the output of its respective second voltage driver and a second electrode connected to its respective second voltage isolation device; wherein the third clock signal is a complement of the second clock signal [see at least the rejections of claims 1, 2, 7, fig. 5 Pan, fig. 4 of Liu].

Regarding claim 14, the combination discussed above discloses the system of claim 13, wherein, for each stage of the second plurality of stages, its respective second voltage driver is configured to connect the output of its respective second voltage driver to either its first voltage node or its second voltage node in response to its respective clock signal having a first logic level, and to connect the output of its respective second voltage driver to its third voltage node in response to its respective clock signal having a second logic level opposite the first logic level [see at least the rejections of claims 1, 2, 7, fig. 5 Pan, fig. 4 of Liu].

Regarding claim 15, the combination discussed above discloses the system of claim 13, wherein the second plurality of stages are connected in series between the input and the output of the second charge pump, and wherein the second charge pump further comprises: an additional voltage isolation device connected between the output of the second charge pump and the second electrode of the respective second capacitance of a last stage of the second plurality of stages [see at least the rejections of claims 1, 2, 7, fig. 5 Pan, fig. 4 of Liu].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2017/0033683) in view of Liu (US 6,980,045).
Regarding claim 12, the combination discussed above discloses the system of claim 11, wherein the particular voltage level is lower than the first voltage level. The combination does not explicitly disclose by an amount. However, such the amount is just am optimization for the circuitry and it is a design choice to achieve that optimum number, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 5-6 are allowed. 
Response to Arguments
The amendment filed 08/23/2022 has been addressed in the above rejection sections. Applicant's arguments have been fully considered but they are not persuasive.
	Regarding claims 1-4, and 7-9, Applicant argues that “Claim 1 is amended to recite, in part, "a voltage driver isolated from the voltage isolation device, wherein the voltage driver is responsive to a clock signal and to a voltage level of an output of the voltage driver to selectively connect the output of the voltage driver to a particular voltage node selected from a group consisting of a first voltage node of the voltage driver configured to receive a first voltage having the first voltage level, a second voltage node of the voltage driver configured to receive a second voltage having a second voltage level lower than the first voltage level, and a third voltage node of the voltage driver configured to receive a third voltage having a third voltage level lower than the second voltage level." Applicant contends that the amendment is supported by the Specification as filed. See, e.g., Specification, Figure 3 (showing isolation of the voltage drivers 344 from the isolation devices 313 by the capacitances 315). Applicant further contends that the cited reference fails to disclose at least these elements of Applicant's claim 1. 
In particular, the Office Action identifies the FET 454a as corresponding to Applicant's voltage isolation device. The Office Action further appears to identify the voltage isolation device 3441 and the stage capacitance 3461 of Pan, excluding the FET 454a, as corresponding to Applicant's voltage driver, although adding the comment, "note: the elements of voltage driver depend on the first, second and third voltage nodes." See, Office Action, page 3, lines 1-9. However, the FET 454a of Pan is clearly connected to the voltage isolation device 3441 and the stage capacitance 3461 of Pan as it is a defined element of the voltage isolation device 3441 of Pan. As such, the elements identified by the Office Action as corresponding to Applicant's voltage driver and voltage isolation device are not isolated as recited in claim 1.”
However, Pan (with new matching elements) discloses “a voltage driver [e.g. 3441/3442 note: the elements of voltage driver depend on the first, second and third voltage nodes] isolated from the voltage isolation device [e.g. 3462/3461/454b/456b ], wherein the voltage driver is responsive to a clock signal [e.g. CLK1] and to a voltage level of an output [e.g. the node under 456a/466a] of the voltage driver to selectively connect the output of the voltage driver to a particular voltage node selected from a group consisting of a first voltage node [e.g.  450a] of the voltage driver configured to receive a first voltage having the first voltage level, a second voltage node [e.g. the left/right terminal of 458a] of the voltage driver configured to receive a second voltage having a second voltage level lower than the first voltage level”
Regarding claims 10-15, Applicant’s arguments are similar to the arguments of claim 1. Accordingly, claims 10-15 are not patentable at this point.
Regarding claims 16-20, Applicant’s arguments state “each stage of the first subset of stages comprises "a respective capacitance having a first electrode connected to the output of the respective voltage driver of that stage and a second electrode connected to the respective voltage isolation device of that stage and isolated from the output of the respective voltage driver of that stage," and that each stage of the second subset of stages comprises "a respective capacitance having a first electrode connected to the output of the respective voltage driver of that stage and a second electrode connected to the respective voltage isolation device of that stage and isolated from the output of the respective voltage driver of that stage." Applicant contends that the amendment is supported by the Specification as filed. See, e.g., Specification, Figure 3 (showing isolation of the voltage drivers 344 from the second electrodes [e.g., top electrodes] of the capacitances 315). Applicant further contends that the cited references, taken either alone or in combination, fail to disclose at least these elements of Applicant's claim 16. 
In particular, the Office Action relies on the correspondences identified in the rejection of claim 1 to supply the elements of a charge-pump stage in claim 16. See, Office Action, page 11, line 14 through page 12, line 5. As such, the Office Action appears to identify the voltage isolation device 3441 and the stage capacitance 3461 of Pan, excluding the FET 454a, as corresponding to Applicant's voltage driver, although adding the comment, "note: the elements of voltage driver depend on the first, second and third voltage nodes." See, Office Action, page 3, lines 1-9. The Office Action further identifies the node under the FETs 456a/466a as corresponding to the output of Applicant's voltage driver. See, Office Action, page 3, line 10. The Office Action still further identifies the FETs 456a/466a of Pan as corresponding to Applicant's capacitance. See, Office Action, page 3, lines 20-21. However, the FETs 456a/466a of Pan do not have one electrode connected to the node under the FETs 456a/466a, and another electrode isolated from the node under the FETs 456a/466a as recited in claim 16. Furthermore, there is no teaching by Pan or Liu, taken either alone or in combination, to modify Pan to include the connectivity as recited in Claim 16. 
In view of the foregoing, Applicant contends that claim 16 is patentably distinct from the cited references, taken either alone or in combination. As claims 17-20 include all patentable elements of claim 16, these claims are also believed to be allowable. Applicant thus respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 103, and allowance of claims 16-20.”
However, Pan discloses the FET 454a/456a has one electrode connected to the node under the FET 454a/456a/3481/3482, and another electrode isolated from the node under the FETs 456a/466a [e.g. when 454a, 456a, 3481 and/or 3482 is turned off] as recited in claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842